Citation Nr: 0521011	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and O.K.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1965 to June 1968. 
He died in February 1994. The appellant is his surviving 
spouse.

The Board of Veterans' Appeals denied entitlement to service 
connection for the cause of the veteran's death in November 
1996. That decision was affirmed by the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims) in a memorandum decision issued in 
September 1997.

The current appeal arises from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for the cause of the veteran's death.  
The Board remanded this case In June 2002 in order to afford 
the appellant a Board hearing at the RO.  This hearing was 
conducted before the undersigned in September 2002.  A 
transcript of this hearing is of record.  

In July 2003 the Board again remanded this case to the RO for 
further development, which has now been concluded.  The case 
is now before the Board for further appellate consideration 
at this time.  


FINDINGS OF FACT

1. In November 1996, the Board denied service connection for 
the cause of the veteran's death.

2. The evidence submitted since the Board decision of 
November 1996 the is either cumulative or not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The November 1996 decision of the Board denying service 
connection for the cause of the veteran's death is final. 38 
U.S.C.A. §§ 7103, 7104, 7266, 7267 (West 2002); 38 C.F.R. § 
20.1100 (2004). 

2.  Evidence received since the Board's November 1996 
decision is not new and material, and the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  The VCAA notice requirements are contained in 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in January 2003, February 2004, and February 
2005, the Board and VA's Appeals Management Center informed 
the appellant of evidence needed to substantiate her current 
claim.  These letters together with information in the 
statement of the case and supplemental statements of the case 
told her what the evidence needed to show to reopen her claim 
and prevail on the merits.  

The letters also informed her of what evidence she was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The January 2003 letter specifically 
told her to send copies of any relevant evidence in her 
possession.  She was invited on several occasions to send in 
relevant medical evidence, lay statements and medical 
opinions.  38 C.F.R. § 3.159(b).

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding the appellant's claim 
was sent to the veteran after the initial rating action 
currently being appealed.  However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not currently associated with the 
claims folder.  It is noted in this regard that the RO, 
pursuant to the Board's recent remand as well as information 
provided by the appellant, has repeatedly sought additional 
evidence of potential relevance to the current claim, but 
without success.  

There has been a change in definition, resulting from the 
VCAA, of what constitutes new and material evidence, but such 
is inapplicable to a petition, as here, which was filed 
before August 29, 2001.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

Factual Background

The evidence that was of record at the time of the November 
1996 Board decision that denied service connection for the 
cause of the veteran's death may be briefly summarized.  The 
veteran's certificate of death indicates that he died in 
February 1994 of cardiac arrhythmias due to or as a 
consequence of chronic lung disease, asbestosis. An autopsy 
was performed and revealed that death was attributed to 
severe respiratory fibrosis and bullous disease with 
bronchopneumonia.  At the time of the veteran's death service 
connection was in effect for malaria, evaluated as 
noncompensable (0 percent disabling).  

The veteran's service medical records, including his 
examination prior to service separation, contain no findings 
indicative of any chronic respiratory pathology, 
cardiovascular disease or heart pathology.  He was 
hospitalized at a VA facility in April 1971 for treatment of 
respiratory complaints that had persisted since the previous 
December.  At the time of discharge from the hospital the 
diagnosis was sarcoidosis.  

The veteran collapsed at home in February 1994 and was 
administered CPR by a family member and thereafter received 
emergency care by paramedics while being taken to the 
emergency room of private hospital.  Attempts to revive the 
veteran in the emergency room were unsuccessful.  

During an August 1996 Board hearing at the RO the appellant 
said that her husband worked in a shipyard beginning in 1970 
and shortly thereafter developed sarcoidosis.  She said that 
he had been in school from the time of his discharge from 
service in 1968 to the time he began working in the shipyard.  
She said that her husband had served as a paratrooper in 
Vietnam and had been in areas sprayed with Agent Orange.  

The evidence associated with the claims folder subsequent to 
the 1996 Board denial of the appellants claim for service 
connection for the cause of the veteran's death includes a 
statement from a private physician who reported that the 
veteran had severe pulmonary fibrosis secondary to pulmonary 
acidosis.  This resulted in pulmonary hypertension with cor 
pulmonale and arrhythmias, which in turn caused his premature 
death.  

During the September 2002 hearing, the appellant stated that 
while being treated by VA for his respiratory disorder, VA 
physicians told him that his disability could be related to 
his exposure to Agent Orange while serving in Vietnam.  The 
appellant said that after the veteran returned from Vietnam 
he was frequently tired, nauseated and suffered from 
headaches and weight loss.  She also said that a private 
physician had told her that the symptoms of malaria, for 
which the veteran was service connected, could be confused 
with sarcoidosis.  The appellant also reported that he had 
received considerable post service treatment from both the VA 
and private physicians for his respiratory and cardiovascular 
problems.  A service associate of the veteran testified that 
the areas in which they served in Vietnam had been sprayed 
with Agent Orange.  He also said that the veteran had told 
him of his symptoms of malaria and weight loss.  

Pursuant to the Board's Remand of July 2003, several attempts 
were made to obtain additional medical records from both the 
VA and private medical sources.  No additional records were 
obtained as a result of these efforts.  

II.	Legal Analysis.  

A decision of the Board is final unless the Board's Chairman 
orders reconsideration.  38 U.S.C.A. § 7103 (West 2002).  A 
final claim can be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

According to the definition in effect for claims to reopen 
received prior to August 29, 2001, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the 
evidence to be considered is that added to the record since 
the last final denial on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

The basis for the 1996 Board denial of service connection for 
the cause of the veteran's death was, essentially, that none 
of the disorders shown to have been involved in the veteran's 
death had their onset during service or within the 
presumptive period thereafter and also that none of these 
disabilities were related to service, including the veteran's 
exposure to Agent Orange while serving in Vietnam.  

The evidence associated with the record thereafter consists 
of a medical statement from a private physician and testimony 
by the appellant and one of the veteran's service associates.  
The information provided by the private physician in his 
statement is essentially duplicative of information contained 
in the veteran's autopsy report and on his death certificate 
and was considered by the Board when it previously denied 
service connection for the cause of the veteran's death.  
Such cumulative evidence is clearly not new evidence.

The appellant's recent hearing testimony regarding reports 
statements by VA physicians to the effect that the veteran's 
fatal respiratory disability was due to Agent Orange 
exposure, as well as the appellant's statement that a private 
physician had told her that symptoms of malaria may be 
confused with those of sarcoidosis are clearly new because 
they were not of record at the time of the 1996 Board denial 
of service connection for the cause of the veteran's death 
and are not cumulative of evidence available at that time.  
However, what a physician purportedly said, filtered as it is 
through a lay person's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence of a relationship between the veteran's 
fatal respiratory disability and service.  See Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997), aff'd sub nom., Carbino 
v. West, 168 F.3d 32 (Fed. Cir. 1999); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

Thus, such evidence is not material to the issue of service 
connection for the cause of the veteran's death since it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  (Robinette did impose 
a duty on VA to tell a claimant to obtain statements from 
physicians who were the subject of such medical hearsay.  In 
this case the appellant was told on several occasions to 
submit relevant medical opinions, and was informed of what 
constituted competent evidence.)


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death is denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


